Citation Nr: 0422601	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  01-07 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1953 to 
August 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's claim of entitlement 
to SMP based on the need for aid and attendance of another or 
due to housebound status.  The veteran subsequently perfected 
this appeal.

In April 2003, the Board undertook additional development of 
the veteran's claim.  In October 2003, the Board remanded 
this case for further action.  See Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In March 2004, the RO granted entitlement to SMP at the 
housebound rate effective the date of claim, based on the 
veteran having a single disability ratable at 100 percent and 
additional disabilities independently ratable at 60 percent 
or more.  See 38 C.F.R. § 3.351(d) (2003).  Notwithstanding, 
the issue of entitlement to SMP based on the need for aid and 
attendance remains in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance or by reason of being housebound.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.351(a)(1) 
(2003).  A veteran is in need of regular aid and attendance 
if he is helpless or is so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. § 
3.351(b) (2002).  The criteria for establishing the need for 
aid and attendance include consideration of whether the 
veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or if 
the veteran is a patient in a nursing home because of mental 
or physical incapacity; or if the veteran establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2003).

VA aid and attendance examinations dated in September 2000 
and October 2001 indicate that the veteran's best corrected 
vision was not worse than 5/200 and that the veteran still 
enjoyed fairly good vision.  The veteran most recently 
underwent a VA aid and attendance examination in March 2004.  
Regarding the veteran's vision, the examiner stated that the 
veteran underwent excision of a right eye nasal pterygium and 
was treated for glaucoma and senile cataract in both eyes.  
The examiner further indicated that refraction error was not 
satisfactorily corrected with eyeglasses.  The examiner, 
however, did not specifically indicate whether or not the 
veteran's corrected vision was 5/200 or less in both eyes.  
Thus, the examination report must be returned for 
clarification.

Accordingly, this case is REMANDED as follows:

1.  The March 2004 VA aid and attendance 
examination report should be returned to 
the VA examining provider for 
clarification.  Specifically, the 
examiner is asked to indicate whether the 
veteran is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less.  If the examining 
provider is unable or unavailable to 
provide the requested information, the 
veteran should be afforded an appropriate 
VA examination, which is responsive to 
the question posed above.  

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to SMP based on the need for 
aid and attendance.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



